Name: 2005/475/EC: Commission Decision of 15 June 2005 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2005) 1766) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  fisheries;  health
 Date Published: 2006-12-12; 2005-07-08

 8.7.2005 EN Official Journal of the European Union L 176/30 COMMISSION DECISION of 15 June 2005 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2005) 1766) (Text with EEA relevance) (2005/475/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Articles 5 and 6 thereof, Whereas: (1) Commission Decision 2002/308/EC (2) establishes the lists of approved zones and approved fish farms situated in non-approved zones with regard to certain fish diseases. (2) France, Germany, Italy and Spain have submitted the justifications for obtaining the status of approved zones, with regard to VHS and IHN, for certain zones in their territories. The documentation provided shows that those zones meet the requirements of Article 5 of Directive 91/67/EEC. They therefore qualify for the status of approved zones and should be added to the list of approved zones. (3) Denmark, France, Germany and Spain have submitted the justifications for obtaining the status of approved farms in non-approved zones, with regard to VHS and IHN, for certain farms in their territories. The documentation provided shows that those farms meet the requirements of Article 6 of Directive 91/67/EEC. They therefore qualify for the status of approved farm in a non-approved zone and should be added to the list of approved farms. (4) Germany and Italy have requested technical amendments to the list of approved farms situated in non-approved zones, mainly due to change of ownership. (5) Decision 2002/308/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/308/EC is amended as follows: 1. Annex I is replaced by the text in Annex I to this Decision; 2. Annex II is replaced by the text in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 106, 23.4.2002, p. 28. Decision as last amended by Decision 2005/107/EC (OJ L 34, 8.2.2005, p. 21). ANNEX I ANNEX I Zones approved with regard to the fish diseases viral haemorrhagic septicaemia (VHS) or infectious haematopoietic necrosis (IHN) 1.A. ZONES (1) IN DENMARK APPROVED WITH REGARD TO VHS  Hansted Ã  HovmÃ ¸lle Ã  GrenÃ ¥  TreÃ ¥  Alling Ã  Kastbjerg  Villestrup Ã  Korup Ã  SÃ ¦by Ã  Elling Ã  Uggerby Ã  Lindenborg Ã  Ãster Ã  Hasseris Ã  Binderup Ã  VidkÃ ¦rÃ  Dybvad Ã  BjÃ ¸rnsholm Ã  Trend Ã  Lerkenfeld Ã  Vester Ã  LÃ ¸nnerup med tillÃ ¸b  Slette Ã  BredkÃ ¦r BÃ ¦k  VandlÃ ¸b til Kilen  ResenkÃ ¦r Ã  KlostermÃ ¸lle Ã  Hvidbjerg Ã  Knidals Ã  Spang Ã  Simested Ã  Skals Ã  Jordbro Ã  FÃ ¥remÃ ¸lle Ã  Flynder Ã  Damhus Ã  Karup Ã  GudenÃ ¥en  HalkÃ ¦r Ã  StorÃ ¥en  Ã rhus Ã  Bygholm Ã  Grejs Ã  Ãrum Ã 1.B. ZONES IN DENMARK APPROVED WITH REGARD TO IHN  Denmark (2). 2. ZONES IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 2.1. Baden-WÃ ¼rttemberg (3)  Isenburger Tal from the source to the water outlet of the farm Falkenstein.  Eyach and its tributaries from the sources to the first weir downstream situated near the town Haigerloch.  Andelsbach and its tributaries from the sources to the turbine near town Krauchenwies.  Lauchert and its tributaries from the sources to the obstacle of the turbine near town Sigmaringendorf.  Grosse Lauter and its tributaries from the sources to the obstacle of the waterfall near Lauterach.  Wolfegger Ach and its tributaries from the sources to the obstacle of the waterfall near Baienfurth.  The water catchment area of ENZ, consisting of Grosse Enz, Kleine Enz and Eyach from their sources to the impassable barrier in the centre of NeuenbÃ ¼rg.  Erms from the source to the impassable barrier 200 m downstream of the farm Strobel, Anlage Seeburg.  Obere Nagold from the source to the impassable barrier near NeumÃ ¼hle. 3. ZONES IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 3.1. Region: Autonomous Community of Asturias Continental zones  All water catchment areas of Asturias. Coastal zones  The entire coast of Asturias. 3.2. Region: Autonomous Community of Galicia Continental zones  The water catchment areas of Galicia:  including the water catchment areas of the river Eo, the river Sil from its source in the province of LÃ ©on, the river MiÃ ±o from its source to the barrier of Frieira, and the river Limia from its source to the barrier Das Conchas,  excluding the water catchment area of the river Tamega. Coastal zones  The coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the the Punta Picos (mouth of the river MiÃ ±o) 3.3. Region: Autonomous Community of Aragon Continental zones  The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n.  River Isuela from its source to the barrier of Arguis.  River FlÃ ºmen from its source to the barrier of Santa MarÃ ­a de Belsue.  River Guatizalema from its source to the barrier of Vadiello.  River Cinca from its source to barrier of Grado.  River Esera from its source to the barrier of Barasona.  River Noguera-Ribagorzana from its source to the barrier of Santa Ana.  River MatarraÃ ±a from its source to the barrier of Aguas de Pena.  River Pena from its source to the barrier of Pena.  River Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the province of Valencia.  River Mijares from its source to the barrier of ArenÃ ³s in the province of CastellÃ ³n. The other watercourses of the Community of AragÃ ³n are considered as a buffer zone. 3.4. Region: Autonomous Community of Navarra Continental zones  The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n.  River Bidasoa from its source to its mouth.  River LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga). The other watercourses of the Community of Navarra are considered as a buffer zone. 3.5. Region: Autonomous Community of Castilla and LeÃ ³n Continental zones  The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n.  River Duero from its source to the barrier of AldeÃ ¡vila.  River Sil.  River TiÃ ©tar from its source to the barrier of Rosarito.  River Alberche from its source to the barrier of Burguillo. The other watercourses of the Autonomous Community of Castilla and LeÃ ³n are considered as a buffer zone. 3.6. Region: Autonomous Community of Cantabria Continental zones  The water catchment area of the river Ebro from its source to the dam of Mequinenza in the Community of AragÃ ³n.  The water catchment areas of the following rivers from their source to the sea:  River Deva,  River Nansa,  River Saja-Besaya,  River Pas-PisueÃ ±a,  River AsÃ ³n,  River AgÃ ¼era. The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone. Coastal zones  The entire coast of Cantabria from the mouth of the river Deva until the creek of OntÃ ³n. 3.7. Region: Autonomous Community of La Rioja Continental zones  The water catchment area of the River el Rio Ebro from its sources to dam of Mequinenza in the Commune of AragÃ ³n. 3.8. Region: Autonomous Community of Castilla-La-Mancha Continental zones  The water catchment area of the river RÃ ­o Tajo from its sources to the dam of Estremera.  The water catchment area of the river RÃ ­o TajuÃ ±a from its sources to the dam of La Tajera.  The water catchment area of the river RÃ ­o JÃ ºcar from its sources to the dam of La Toba.  The water catchment area of the river RÃ ­o Cabriel from its sources to the dam of Bujioso. 4.A. ZONES IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 4.A.1. Adour-Garonne Catchment areas  The Charente basin.  The Seudre basin.  The basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime.  The catchment areas of the Nive and the Nivelles (PyrenÃ ©es-Atlantiques).  The Forges basin (Landes).  The catchment area of the Dronne (Dordogne), from the source to the Eglisottes dam at Monfourat.  The catchment area of the Beauronne (Dordogne), from the source to the Faye dam.  The catchment area of the Valouse (Dordogne), from the source to the Etang des Roches Noires dam.  The catchment area of the Paillasse (Gironde), from the source to the Grand Forge dam.  The catchment area of the Ciron (Lot-et-Garonne, Gironde), from the source to the Moulin de Castaing dam.  The catchment area of the Petite Leyre (Landes), from the source to the Pont de lEspine dam at Argelouse.  The catchment area of the Pave (Landes), from the source to the Pave dam.  The catchment area of the Escource (Landes), from the source to the Moulin de Barbe dam.  The catchment area of the Geloux (Landes), from the source to the D38 dam at Saint Martin dOney.  The catchment area of the Estrigon (Landes), from the source to the Campet et LamolÃ ¨re dam.  The catchment area of the Estampon (Landes), from the source to the Ancienne Minoterie dam at Roquefort.  The catchment area of the GÃ ©lise (Landes, Lot-et-Garonne), from the source to the dam downstream of the confluence of the GÃ ©lise and the Osse.  The catchment area of the Magescq (Landes), from the source to the mouth.  The catchment area of the Luys (PyrÃ ©nÃ ©es-Atlantiques), from the source to the Moulin dOro dam.  The catchment area of the Neez (PyrÃ ©nÃ ©es-Atlantiques), from the source to the JuranÃ §on dam.  The catchment area of the Beez (PyrÃ ©nÃ ©es-Atlantiques), from the source to the Nay dam.  The catchment area of the Gave-de-Cauterets (Hautes- PyrÃ ©nÃ ©es), from the source to the Calypso dam of the Soulom power station. Coastal areas  The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime. 4.A.2. Loire-Bretagne Continental zones  All catchment areas in the region of Brittany with the exception of the following catchment areas:  Vilaine,  the downstream part of the catchment area of the Elorn.  The SÃ ¨vre-Niortaise basin  The Lay basin  The following catchment areas of the Vienne basin:  the catchment area of the river La Vienne, from the sources to the dam of ChÃ ¢tellerault in the department of La Vienne,  the catchment area of the river La Gartempe, from the sources to the dam (with a grid) of Saint-Pierre-de-MaillÃ © in the department of La Vienne,  the catchment area of the river La Creuse, from the sources to the dam of BÃ ©navent in the department of lIndre,  the catchment area of the river Le Suin, from the sources to the dam of Douadic in the department of lIndre,  the catchment area of the river La Claise, from the sources to the dam of Bossay-sur-Claise in the department of lIndre-et-Loire,  the catchment area of the brooks of Velleches and of des Trois Moulins, from the sources to the dams of des Trois Moulins in the department of la Vienne,  the basins of the Atlantic coastal rivers in the department of VendÃ ©e. Coastal areas  The entire coast of Brittany with the exception of the following parts:  Rade de Brest,  Anse de Camaret,  the coastal zone between the pointe de TrÃ ©vignon  and the mouth of the river LaÃ ¯ta,  the coastal zone between the mouth of the river Tohon up to the border of the department. 4.A.3. Seine-Normande Continental zones  The SÃ ©lune basin. 4.A.4. Region Aquitaine Catchment areas  The catchment area of river Vignac from the source to the barrier la Forge .  The catchment area of river Gouaneyre from the source to the barrier MailliÃ ¨res dam .  The catchment area of the river Susselgue from the source to the barrier de Susselgue .  The catchment area of the river Luzou from the source to the barrier at the fish farm de Laluque .  The catchment area of the river Gouadas from the source to the barrier at lEtang de la GlaciÃ ¨re Ã Saint-Vincent-de-Paul .  The catchment area of the river Bayse from its sources to the barrier at Moulin de Lartia et de Manobre .  The catchment area of the river Rancez from its sources to the barrier at Rancez.  The catchment area of the river Eyre from its sources to its estuary of Arcachon.  The catchment area of the river LOnesse from its sources to its estuary of Courant de Contis. 4.A.5. Midi-PyrÃ ©nÃ ©es Catchment areas  The catchment area of river Cernon from the source to the barrier at Saint-George-de-LuzenÃ §on.  The catchment area of the river Dourdou from the sources of the Dourdou and Grauzon rivers to the impassable barrier at Vabres-lAbbaye. 4.A.6. LAin  The continental zone des Ã ©tangs de la Dombes 4.B. ZONES IN FRANCE APPROVED WITH REGARD TO VHS 4.B.1. Loire-Bretagne Continental zones  The part of the Loire basin comprising the upstream part of the Huisne catchment area from the source of the water courses to the FertÃ ©-Bernard dams. 4.C. ZONES IN FRANCE APPROVED WITH REGARD TO IHN 4.C.1. Loire-Bretagne Continental zones  The following catchment area of the Vienne basin:  the catchment area of the lAnglin, from the sources to the dams of:  EDF de ChÃ ¢tellerault on the river La Vienne, in the department of la Vienne,  Saint-Pierre-de-MaillÃ © on the river La Gartempe, in the department of la Vienne,  BÃ ©navent on the river La Creuse, in the department of lIndre,  Douadic on the river Le Suin, in the department of lIndre,  Bossay-sur-Claise on the river La Claise, in the department of lIndre-et-Loire. 5.A. ZONES IN IRELAND APPROVED WITH REGARD TO VHS  Ireland (2), excluding Cape Clear Island. 5.B. ZONES IN IRELAND APPROVED WITH REGARD TO IHN  Ireland (2). 6.A. ZONES IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. Region of Trentino Alto Adige, Autonomous Province of Trento Continental zones  Zona Val di Fiemme, Fassa e Cembra: Water catchment area of the river Avisio, from the source to the artificial barrier of Serra San Giorgio situated in the Commune of Giovo.  Zona Val delle Sorne: Water catchment area of the river Sorna from the source to the artificial barrier constituted by the hydro-electric power station located in the Chizzola (Ala) locality, before reaching the Adige river.  Zona Torrente AdanÃ : Water catchment area of the river AdanÃ from the source to the artificial series of barriers situated downstream of the farm Armani Cornelio-Lardaro.  Zona Rio Manes: Zone which collects the Rio Manes water down to a waterfall located 200 metres downstream of the farm Troticoltura Giovanelli  located in the La Zinquantina  locality.  Zona Val di Ledro: The water catchment areas of the Massangla and Ponale rivers from their sources to the hydroelectric power plant at Centrale  in the Commune of Molina di Ledro.  Zona Valsugana: The water catchment area of the river Brenta from its sources to the Marzotto dam at Mantincelli in the Commune of Grigno.  Zona Val del Fersina: The water catchment area of the Fersina river from its sources to the waterfall of Ponte Alto. 6.A.2. Region of Lombardia, Province of Brescia Continental zones  Zona Ogliolo: The water catchment area from the source of Ogliolo stream to the waterfall, situated downstream of the Adamello fish farm, where Ogliolo stream joins the Oglio river.  Zona Fiume Caffaro: The water catchment area from the source of Cafarro stream to the artificial barrier situated 1 km downstream of the farm.  Zona Val Brembana: The water catchment area of Brembo river, from its sources to the impassible barrier in the commune de Ponte S. Pietro 6.A.3. Region of Umbria Continental zones  Fosso di TerrÃ ¬a: The water catchment area of the river TerrÃ ¬a from its sources to the barrier below fish farm Ditta Mountain Fish, where the river TerrÃ ¬a joins the river Nera. 6.A.4. Region of Veneto Continental zones  Zona Belluno: The water catchment area in the province of Belluno from the source of the stream Ardo to the downstream barrier (situated before the stream Ardo flows into the river Piave) of the farm Centro Sperimentale di Acquacoltura, Valli di Bolzano Bellunese, Belluno. 6.A.5. Region of Toscana Continental zones  Zona Valle del fiume Serchio: The water catchment area of the river Serchio from its sources to the barrier of Piaggione dam. 6.A.6. Region of Piemonte Continental zones  Sorgenti della Gerbola: The part of the water catchment area of the river Grana from the sources of Cavo C  and Canale del Molino della Gerbala  to the barrier of below the farm Azienda Agricola Canali Cavour SS . 6.B. ZONES IN ITALY APPROVED WITH REGARD TO VHS 6.B.1. Region of Trentino Alto Adige, Autonomous Province of Trento Continental zones  Zona Valle dei Laghi: Water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydro-electric power station located in the Torbole municipality. 6.C. ZONES IN ITALY APPROVED WITH REGARD TO IHN 6.C.1. Region of Umbria, Province of Perugia  Zona Lago Trasimeno: The lake Trasimeno. 6.C.2. Region of Trentino Alto Adige, Autonomous Province of Trento  Zona Val Rendena: The water catchment area from the source of Sarca river to the dam of Oltresarca in the commune of Villa Rendena. 7.A. ZONES IN SWEDEN APPROVED WITH REGARD TO VHS  Sweden (2):  excluding the area of the west coast within a semicircle of 20 kilometres radius around the fish farm situated on the island of BjÃ ¶rkÃ ¶, as well as the estuaries and the water catchment areas of the rivers GÃ ¶ta and SÃ ¤ve up to each of their first migration barrier (situated at TrollhÃ ¤ttan and the inlet to the lake Aspen respectively). 7.B. ZONES IN SWEDEN APPROVED WITH REGARD TO IHN  Sweden (2). 8. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO VHS AND IHN  Great Britain (2).  Northern Ireland (2).  Guernsey (2).  The Isle of Man (2). (1) The water catchment areas and the coastal areas belonging thereto. (2) Including all continental and coastal areas within its territory. (3) Parts of water catchment areas. ANNEX II ANNEX II Fish farms approved with regard to the fish diseases viral haemorrhagic septicaemia (VHS) or infectious haematopoietic necrosis (IHN) 1. FISH FARMS IN BELGIUM APPROVED WITH REGARD TO VHS AND IHN 1. La Fontaine aux truites B-6769 GÃ ©rouville 2. FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS AND IHN 1. Vork Dambrug DK-6040 Egtved 2. EgebÃ ¦k Dambrug DK-6880 Tarm 3. BÃ ¦kkelund Dambrug DK-6950 RingkÃ ¸bing 4. Borups GeddeopdrÃ ¦t DK-6950 RingkÃ ¸bing 5. Bornholms LakseklÃ ¦kkeri DK-3730 NexÃ ¸ 6. Langes Dambrug DK-6940 Lem St. 7. BrÃ ¦nderigÃ ¥rdens Dambrug DK-6971 Spjald 8. Siglund FiskeopdrÃ ¦t DK-4780 Stege 9. Ravning Fiskeri DK-7182 Bredsten 10. RavnkÃ ¦r Dambrug DK-7182 Bredsten 11. Hulsig Dambrug DK-7183 RandbÃ ¸l 12. LigÃ ¥rd Fiskeri DK-7183 RandbÃ ¸l 13. GrÃ ¸nbjerglund Dambrug DK-7183 RandbÃ ¸l 14. Danish Aquaculture DK-6040 Egtved 3.A. FISH FARMS IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 3.A.1. Lower Saxony 1. Jochen Moeller Fischzucht Harkenbleck D-30966 Hemmingen-Harkenbleck 2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen (hatchery only) D-37586 Dassel 3. Dr. R. Rosengarten Forellenzucht Sieben Quellen D-49124 GeorgsmarienhÃ ¼tte 4. Klaus KrÃ ¶ger Fischzucht Klaus KrÃ ¶ger D-21256 Handeloh WÃ ¶rme 5. Ingeborg Riggert-Schlumbohm Forellenzucht W. Riggert D-29465 Schnega 6. Volker Buchtmann Fischzucht Nordbach D-21441 Garstedt 7. Sven Kramer Forellenzucht Kaierde D-31073 Delligsen 8. Hans-Peter Klusak Fischzucht GrÃ ¶negau D-49328 Melle 9. F. Feuerhake Forellenzucht Rheden D-31039 Rheden 10. Horst PÃ ¶pke Fischzucht PÃ ¶pke HauptstraÃ ²e 14 D-21745 Hemmoor 3.A.2. Thuringia 1. Firma Tautenhahn D-98646 Trostadt 2. Fischzucht Salza GmbH D-99734 Nordhausen-Salza 3. Fischzucht KindelbrÃ ¼ck GmbH D-99638 KindelbrÃ ¼ck 4. Reinhardt Strecker Forellenzucht OrgelmÃ ¼hle D-37351 Dingelstadt 3.A.3. Baden-WÃ ¼rttemberg 1. Heiner Feldmann Riedlingen/Neufra D-88630 Pfullendorf 2. Walter Dietmayer Forellenzucht Walter Dietmayer Hettingen D-72501 Gammertingen 3. Heiner Feldmann Bad Waldsee D-88630 Pfullendorf 4. Heiner Feldmann Bergatreute D-88630 Pfullendorf 5. Oliver Fricke Anlage Wuchzenhofen BoschenmÃ ¼hle D-87764 Mariasteinbach-Legau 13 ½ 6. Peter Schmaus Fischzucht Schmaus, Steinental D-88410 Steinental/Hauerz 7. Josef Schnetz FenkenmÃ ¼hle D-88263 Horgenzell 8. Falko Steinhart Quellwasseranlage Steinhart Hettingen D-72513 Hettingen 9. Hugo Strobel Quellwasseranlage Otterswang SÃ ¤gmÃ ¼hle D-72505 Hausen am Andelsbach 10. Reinhard Lenz Forsthaus GaimÃ ¼hle D-64759 Sensbachtal 11. Stephan Hofer Sulzbach D-78727 Aisteig/Oberndorf 12. Stephan Hofer Oberer Lautenbach D-78727 Aisteig/Oberndorf 13. Stephan Hofer Unterer Lautenbach D-78727 Aisteig/Oberndorf 14. Stephan Hofer Schelklingen D-78727 Aistaig/Oberndorf 15. Stephan Schuppert Brutanlage: Obere Fischzucht Mastanlage: Untere Fischzucht D-88454 Unteressendorf 16. Anton Jung Brunnentobel D-88299 Leutkirch/Hebrazhofen 17. Peter StÃ ¶rk Wagenhausen D-88348 Saulgau 18. Erwin Steinhart Geislingen/St. D-73312 Geislingen/St. 19. Joachim Schindler Forellenzucht LohmÃ ¼hle D-72275 Alpirsbach 20. Georg Sohnius Forellenzucht Sohnius D-72160 Horb-Diessen 21. Claus Lehr Forellenzucht Reinerzau D-72275 Alpirsbach-Reinerzau 22. Hugo Hager Bruthausanlage D-88639 Walbertsweiler 23. Hugo Hager Waldanlage D-88639 Walbertsweiler 24. Gumpper und Stoll GmbH Forellenhof RÃ ¶ssle Honau D-72805 Liechtenstein 25. Hans Schmutz Brutanlage 1, Brutanlage 2, Brut- und Setzlingsanlage 3 (Hausanlage) D-89155 Erbach 26. Wilhelm Drafehn Obersimonswald D-77960 Seelbach 27. Wilhelm Drafehn Brutanlage Seelbach D-77960 Seelbach 28. Franz Schwarz Oberharmersbach D-77784 Oberharmersbach 29. Meinrad Nuber Langenenslingen D-88515 Langenenslingen 30. Walter Dietmayer HÃ ¶hmÃ ¼hle D-88353 KiÃ leg 31. Fischbrutanstalt des Landes Baden-WÃ ¼rtemberg Argenweg 50 D-88085 Langenargen Anlage Osterhofen 32. Kreissportfischereiverein Biberach Warthausen D-88400 Biberach 33. Hans Schmutz Gossenzugen D-89155 Erbach 34. Reinhard RÃ ¶sch Haigerach D-77723 Gengenbach 35. Rainer Tress Unterlauchringen D-79787 Unterlauchringen 36. Andreas TrÃ ¶ndle Tiefenstein D-79774 Albbruck 37. Andreas TrÃ ¶ndle Unteralpfen D-79774 Unteralpfen 38. Stephan Hofer Schenkenbach D-78727 Aisteig/Oberndorf 39. Heiner Feldmann Bainders D-88630 Pfullendorf 40. Andreas Zordel Fischzucht Im GÃ ¤nsebrunnen D-75305 NeuenbÃ ¼rg 41. Thomas FischbÃ ¶ck Forellenzucht am Kocherursprung D-73447 Oberkochen 42. Reinhold Bihler DorfstraÃ e 22 D-88430 Rot a. d. Rot Haslach Anlage: EinÃ ¶de 43. Josef DÃ ¼rr Forellenzucht Igersheim D-97980 Bad Mergentheim 44. Andreas Zordel Anlage Berneck D-72297 Seewald 45. Fischzucht Anton Jung Anlage Rohrsee D-88353 KiÃ legg 46. Staatliches Forstamt Ravensburg Anlage Karsee D-88239 Wangen i.A. 47. Simon Phillipson Anlage Weissenbronnen D-88364 Wolfegg 48. Hans Klaiber Anlage Bad Wildbad D-75337 EnzklÃ ¶sterle 49. Josef HÃ ¶nig Forellenzucht HÃ ¶nig D-76646 Bruchsal-Heidelsheim 50. Werner Baur Blitzenreute D-88273 Fronreute-Blitzenreute 51. Gerhard Weihmann MÃ ¤gerkingen D-72574 Bad Urach-Seeburg 52. Hubert Belser GBR Dettingen D-72401 Haigerloch-Gruol 53. Staatliche ForstÃ ¤mter Ravensburg and Wangen Altdorfer Wald D-88214 Ravensburg 54. Anton Jung Bunkhoferweiher, Schanzwiesweiher and HÃ ¤cklerweiher D-88353 KiÃ legg 55. Hildegart Litke Holzweiher D-88480 Achstetten 56. Werner WÃ ¤gele Ellerazhofer Weiher D-88319 Aitrach 57. Ernst Graf Hatzenweiler Osterbergstr. 8 D-88239 Wangen-Hatzenweiler 58. Fischbrutanstalt des Landes Baden-WÃ ¼rttemberg Argenweg 50 D-88085 Langenargen Anlage Obereisenbach 59. Forellenzucht Kunzmann Heinz Kunzmann Unterer Steinweg 64 D-75438 Knittlingen 60. Meinrad Nuber Ochsenhausen Obere Wiesen 1 D-88416 Ochsenhausen 61. Bezirksfischereiverein Nagoldtal e.V. Kentheim Lange Steige 34 D-75365 Calw 62. Bernd und Volker FÃ ¤hnrich NeumÃ ¼hle D-88260 Ratzenried-ArgenbÃ ¼hl 63. Klaiber An der Tierwiese  Hans Klaiber Rathausweg 7 D-75377 EnzklÃ ¶sterle 64. Parey, Bittigkoffer  Unterreichenbach Klaus Parey, MÃ ¶rikeweg 17 D-75331 Engelsbran 2 65. Farm Sauter Anlage Pflegelberg Gerhard Sauter D-88239 Wangen-Pflegelberg 6 66. Krattenmacher Anlage Osterhofen Krattenmacher, Hittelhofen Gasthaus D-88339 Bad Waldsee 67. FÃ ¤hnrich Anlage ArgenmÃ ¼hle D-88260 Ratzenried-ArgenmÃ ¼hle Bernd und Volker FÃ ¤hnrich Von RÃ ¼tistraÃ e D-88339 Bad Waldsee 68. Gumpper und Stoll Anlage Unterhausen Gumpper und Stoll GmbH und Co. KG Heerstr. 20 D-72805 Lichtenstein-Honau 69. Durach Anlage Altann Antonie Durach Panoramastr. 23 D-88346 Wolfegg-Altann 70. StÃ ¤dler Anlage RaunsmÃ ¼hle Paul StÃ ¤dler RaunsmÃ ¼hle D-88499 Riedlingen-Pfummern 71. KÃ ¶nig Anlage Erisdorf Sigfried KÃ ¶nig Helfenstr. 2/1 D-88499 Riedlingen-Neufra 72. Forellenzucht Drafehn Anlage Wittelbach Wilhelm Drafehn SchuttertalsstraÃ e 1 D-77960 Seelbach-Wittelbach 73. Wirth Anlage Dengelshofen GÃ ¼nther Wirth D-88316 Isny-Dengelshofen 219 74. KrÃ ¤mer, Bad Teinach Sascha KrÃ ¤mer Postrstr.11 D-75385 Bad Teinach-Zavelstein 75. Muffler Anlage Eigeltingen Emil Muffler Brielholzer Hof D-78253 Eigeltingen 76. Karpfenteichwirtschaft MÃ ¶nchsroth Karl Uhl Fishzucht D-91614 MÃ ¶nchsroth 77. Krattenmacher Anlage Dietmans Krattenmacher, Hittelhofen Gasthaus D-88339 Bad Waldsee 78. Bruthaus Fischzucht Anselm-Schneider Dagmar Anselm-Schneider GrabenkÃ ¶pfel 1 D-77743 Neuried 79. Matthias Grassmann Fischzucht Grassmann KÃ ¶nigsbach-Stein 3.A.4. North Rhine-Westphalia 1. Wolfgang Lindhorst-Emme Hirschquelle D-33758 Schloss Holte-Stukenbrock 2. Wolfgang Lindhorst-Emme Am Oelbach D-33758 Schloss Holte-Stukenbrock 3. Hugo Rameil und SÃ ¶hne SauerlÃ ¤nder Forellenzucht D-57368 Lennestadt-GleierbrÃ ¼ck 4. Peter Horres Ovenhausen, JÃ ¤tzer MÃ ¼hle D-37671 HÃ ¶xter 5. Wolfgang Middendorf Fischzuchtbetrieb Middendorf D-46348 Raesfeld 6. Michael und Guido Kamp Lambachtalstr 58 D-51766 Engelskirchen-Oesinghausen Lambacher Forellenzucht und RÃ ¤ucherei 3.A.5. Bavaria 1. Gerstner Peter (Forellenzuchtbetrieb Juraquell) Wellheim D-97332 Volkach 2. Werner Ruf Fischzucht Wildbad D-86925 Fuchstal-Leeder 3. Rogg Fisch Rogg D-87751 Heimertingen 4. Fischzucht Graf Anlage D-87737 Reichau Fischzucht Graf GbR Engishausen 64 D-87743 Egg and der GÃ ¼nz 5. Fischzucht Graf Anlage D-87727 Klosterbeuren Fischzucht Graf GbR Engishausen 64 D-87743 Egg and der GÃ ¼nz 6. Fischzucht Graf Anlage D-87743 Egg an der GÃ ¼nz Fischzucht Graf GbR Engishausen 64 D-87743 Egg and der GÃ ¼nz 7. Anlage Am GroÃ en DÃ ¼rrmaul D-95671 BÃ ¤rnau Andreas RÃ ¶sch Am groÃ en DÃ ¼rrmaul 2 D-95671 BÃ ¤rnau 8. Andreas Hofer Anlage D-84524 Mitterhausen Andreas Hofer Vils 6, D-84149 Velden 3.A.6. Saxony 1. Anglerverband SÃ ¼dsachsen Mulde/Elster  e.V. Forellenanlage Schlettau D-09487 Schlettau 2. H. und G. Ermisch GbR Forellen- und Lachszucht D-01844 Langburkersdorf 3.A.7. Hessen 1. Hermann Rameil Fischzuchtbetriebe Hermann Rameil D-34311 Naumburg OT Altendorf 3.A.8. Schleswig-Holstein 1. Hubert Mertin Forellenzuch Mertin MÃ ¼hlenweg 6 D-24247 Roderbek 3.B. FISH FARMS IN GERMANY APPROVED WITH REGARDS TO IHN 3.B.1. Thuringia 1. ThÃ ¼ringer Forstamt Leinefelde Fischzucht Worbis D-37327 Leinefelde 4. FISH FARMS IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 4.1. Region: Autonomous Community of Aragon 1. Truchas del Prado located in Alcala de Ebro, Province of Zaragoza (AragÃ ³n). 4.2. Region: Autonomous Community of Andalucia 1. Piscifactoria de Riodulce D. Julio Domezain Fran. PiscifactorÃ ­a de Sierra Nevada SL  Camino de la PiscifactorÃ ­a, 2 E-18313 Loja (Granada) 2. Piscifactoria Manzanil D. Julio Domezain Fran. PiscifactorÃ ­a de Sierra Nevada SL  Camino de la PiscifactorÃ ­a, 2 E-18313 Loja (Granada) 4.3. Region: Autonomous Community of Castilla-La-Mancha 1. Piscifactoria RincÃ ³n de UÃ ±a Junta de Comunidades de Castilla-La-Mancha S191100ID, DelegaciÃ ³n de Medio Ambiente. ColÃ ³n, 2 E-16071 Cuenca V-16-219-094 5.A. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 5.A.1. Adour-Garonne 1. Pisciculture de Sarrance F-64490 Sarrence (PyrÃ ©nÃ ©es-Atlantiques) 2. Pisciculture des Sources F-12540 Cornus (Aveyron) 3. Pisciculture de Pissos F-40410 Pissos (Landes) 4. Pisciculture de Tambareau F-40000 Mont-de-Marsan (Landes) 5. Pisciculture Les Fontaines dEscot  F-64490 Escot (PyrÃ ©nÃ ©es-Atlantiques) 6. Pisciculture de la Forge F-47700 Casteljaloux (Lot-et-Garonne) 5.A.2. Artois-Picardie 1. Pisciculture du Moulin du Roy F-62156 RÃ ©my (Pas-de-Calais) 2. Pisciculture du BlÃ ©quin F-62380 SÃ ©ninghem (Pas-de-Calais) 3. Pisciculture de Earls Feldmann F-76340 Hodeng Au Bosc F-80580 Bray-Les-Mareuil 4. Pisciculture Bonnelle Ã Ponthoile Bonnelle F-80133 Ponthoile M. Sohier 26 rue George Deray F-80100 Abeville 5. Pisciculture Bretel Ã Gezaincourt Bretel F-80600 Gezaincourt-Doulens M. Sohier 26 rue George Deray F-80100 Abeville 6. Pisciculture de Moulin Est Earl Pisciculture Gobert 18 rue Pierre Ã lhuile F-80150 Machiel 5.A.3. Aquitaine 1. SARL Salmoniculture de la Ponte  Station dAlevinage du Ruisseau Blanc Le Meysout F-40120 Aure 2. LEPST-INRA Pisciculture Ã Lees Athas Saillet et Esquit F-64490 Lees Athas INRA  BP 3 F-64310 Saint-Pee-sur-Nivelle 3. Truites de Haut Baretous Route de la Pierre Saint-Martin F-64570 Arette reg 64040154 Mme Estournes FranÃ §oise Maison MÃ ©nin F-64570 Aramits 5.A.4. DrÃ ´me 1. Pisciculture Sources de la fabrique  40 chemin de Robinson F-26000 Valence 5.A.5. Haute-Normandie 1. Pisciculture des Godeliers F-27210 Le Torpt 2. Pisciculture fÃ ©dÃ ©rale de Sainte-Gertrude F-76490 Maulevrier FÃ ©dÃ ©ration des associations pour la pÃ ªche et la protection du milieu aquatique de Seine-Maritime F-76490 Maulevrier 5.A.6. Loire-Bretagne 1. SCEA Truites du lac de Cartravers  Bois-Boscher F-22460 Merleac (CÃ ´tes dArmor) 2. Pisciculture du ThÃ ©lohier F-35190 Cardroc (Ille-et-Vilaine) 3. Pisciculture de Plainville F-28400 Marolles-les-Buis (Eure-et-Loir) 4. Pisciculture RÃ ©mon Ã ParnÃ ©-sur-Roc SARL Remon 21 rue de la VÃ ©querie F-53260 ParnÃ ©-sur-Roc (Mayenne) 5. Ã sosiculture de Feins Ã tang aux moines F-35440 Feins AAPPMA 9 rue Kerautret Botmel F-35200 Rennes 5.A.7. Rhin-Meuse 1. Pisciculture du ruisseau de Dompierre F-55300 Lacroix-sur-Meuse (Meuse) 2. Pisciculture de la source de la DeÃ ¼e F-55500 Cousances-aux-Bois (Meuse) 5.A.8. RhÃ ´ne-Mediterranee-Corse 1. Pisciculture Charles Murgat Les Fontaines F-38270 Beaufort (IsÃ ¨re) 5.A.9. Seine-Normandie 1. Pisciculture du Vaucheron F-55130 Gondrecourt-le-ChÃ ¢teau (Meuse) 5.A.10. Languedoc-Roussillon 1. Pisciculture de PÃ ªcher F-48400 Florac FÃ ©dÃ ©ration de la LozÃ ¨re pour la pÃ ªche et la protection du milieu aquatique F-48400 Florac 5.A.11. Midi-PyrÃ ©nÃ ©es 1. Pisciculture de la source du Durzon SCEA, Pisciculture du mas de pommiers F-12230 Nant 5.A.12. Alpes-Maritimes 1. Centre piscicole de RoquebiliÃ ¨re F-06450 RoquebiliÃ ¨re FÃ ©dÃ ©ration des Alpes-Maritimes pour et la pÃ ªche et la protection du milieu aquatique F-06450 RoquebiliÃ ¨re 5.A.13. Hautes-Alpes 1. Pisciculture fÃ ©dÃ ©rale de La Roche-de-Rame Pisciculture fÃ ©dÃ ©rale F-05310 La Roche-de-Rame 5.A.14. RhÃ ´ne-Alpes 1. Pisciculture Petit Ronjon M. Dannancier Pascal F-01270 Cormoz 2. Gaec Piscicole de Teppe Gaec Piscicole de Teppe 731 chemin de Jouffray F-01310 Polliat 5.B. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS 5.B.1. Artois-Picardie 1. Pisciculture de Sangheen F-62102 Calais (Pas-de-Calais) 6.A. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. Region: Friuli-Venezia Giulia The River Stella basin 1. Azienda ittica agricola Collavini Mario N. I096UD005 Via Tiepolo 12 I-33032 Bertiolo (UD) 2. Impianto ittiogenico di Flambro de Talmassons Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine The Tagliamento river basin 3. SGM Srl SGM Srl Via Mulino del Cucco 38 Rivoli di Osoppo (UD) 4. Impianto ittiogenico di Forni di Sotto, Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 5. Impianto di Grauzaria di Moggio Udinese Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 6. Impianto ittiogenico di Amaro Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 7. Impianto ittiogenico di Somplago  Mena di Cavazzo Carnico, Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine The Bianco river basin 8. S.A.I.S. Srl Loc. Blasis Codropio (UD) Cod. I027UD001 Mirella Fossaluzza Via Rot 6/2 I-33080 Zoppola (PN) The Muje river basin 9. S.A.I.S. Srl Poffabro-Frisanco (PN) Mirella Fossaluzza Via Rot 6/2 I-33080 Zoppola (PN) 6.A.2. Region: Autonomous Province of Trento The Noce basin 1. Ass. Pescatori Solandri (Loc. Fucine) Cavizzana 2. Troticoltura di Grossi Roberto N. 121TN010 Grossi Roberto Via Molini 11 Monoclassico (TN) The Brenta basin 3. Campestrin Giovanni Telve Valsugana (Fontane) 4. Ittica Resenzola Serafini Grigno 5. Ittica Resenzola Selva Grigno 6. Leonardi F.lli Levico Terme (S. Giuliana) 7. Dellai Giuseppe  Trot. Valsugana Grigno (Fontana Secca, Maso Puele) 8. Cappello Paolo Via Zacconi 21 Loc. Maso Fontane, Roncegno The Adige basin 9. Celva Remo Pomarolo 10. Margonar Domenico Ala (Pilcante) 11. Degiuli Pasquale Mattarello (Regole) 12. Tamanini Livio Vigolo Vattaro 13. Troticultura Istituto Agrario di S. Michele a/A. S. Michele allAdige The Sarca basin 14. Ass. Pescatori Basso Sarca Ragoli (Pez) 15. Stab. Giudicariese La Mola Tione (Delizia dOmbra) 16. Azienda Agricola La Sorgente S.S. Tione (Saone) 17. Fonti del Dal S.S. Lomaso (Dasindo) 18. Comfish S.r.l. (ex Paletti) Preore (Molina) 19. Ass. Pescatori Basso Sarca Tenno (Pranzo) 20. Troticultura La Fiana  Di Valenti Claudio (Bondo) 6.A.3. Region: Umbria Nera River valley 1. Impianto ittiogenico provinciale Loc. Ponte di Cerreto di Spoleto (PG) - Impianto pubblico (Provincia di Perugia) 6.A.4. Region: Veneto The Astico basin 1. Centro Ittico Valdastico, Valdastico (Provincia di Vicenza) The River Lietta basin 2. Azienda Agricola Lietta SRL N. 052TV074 Via Rai 3 I-31010 Ormelle (TV) The River Bacchiglione basin 3. Azienda Agricola Troticoltura Grosselle Massimo N. 091VI831 Massimo Grosselle Via Palmirona 18 Sandrigo (VI) 4. Biasia Luigi N. 013VI831 Biasia Luigi Via Ca DOro 25 Bolzano Vic (VI) The River Brenta basin 5. Polo Guerrino Via S. Martino 51 Loc. Campese I-36061 Bassano del Grappa Polo Guerrino Via Tre Case 4 I-36056 Tezze sul Brenta The River Tione in FattolÃ © 6. Piscicoltura Menozzi di Franco e Davide Menozzi S.S. Davide Menozzi Via Mazzini 32 Bonferraro de Sorga The River Tartaro/Tioner basin 7. Stanzial Eneide Loc. Casotto Stanzial Eneide I-37063 Isola Della Scala (VR) The River Celarda 8. Vincheto di Celarda 021 BL 282 M.I.P.A. Via Gregorio XVI, 8 I-32100 Belluno The River Molini 9. Azienda Agricoltura Troticoltura Rio Molini Azienda Agricoltura Troticoltura Rio Molini Via Molini 6 I-37020 Brentino Belluno The River Sile 10. Azienda Troticoltura S. Cristina Via Chiesa Vecchia 14 Loc. S. Cristina di Quinto Cod. 064TV015 Azienda Troticoltura S. Cristina Via Chiesa Vecchia 14 6.A.5. Region: Valle dAosta The River Dora Baltea basin 1. Stabilimento ittiogenico regionale Rue Mont Blanc 14 Morgex (AO) 6.A.6. Region: Lombardia 1. Azienda Troticoltura Foglio A.s.s. Troticoltura Foglio Angelo S.S. Piazza Marconi 3 I-25072 Bagolino 2. Azienda Agricola Pisani Dossi Cascina Oldani Cisliano (MI) Giorgio Peterlongo Via Veneto 20 Milano 3. Centro ittiogenico Unione Pesca Sportiva della Provincia di Sondrio Unione Pesca Sportiva della Provincia di Sondrio Via Fiume 85 Sondrio 4. Ittica Acquasarga Allevamento Piscicoltura Valsassinese IT070LC087 Mirella Fossaluzza Via Rot 6/2 Zoppola (PN) 6.A.7. Region: Toscana The River Maresca basin 1. Allevamento trote di Petrolini Marcello Petrolini Marcello Via Mulino Vecchio 229 Maresca  S. Marcello P.se (PT) 2. Azienda agricola Fratelli Mascalchi Loc. Carda Castel Focognano (AR) Cod. IT008AR003 Fratelli Mascalchi Loc. Carda Castel Focognano (AR) 6.A.8. Region: Liguria 1. Incubatoio ittico provinciale  Masone Loc. Rio Freddo Provincia di Genova Piazzale Mazzini 2 I-16100 Genova 6.A.9. Region: Piemonte 1. Incubatioio ittico della Valle di PeleussiÃ ¨res Oulx (TO) Cod. 175 TO 802 Associazione Pescatori Valsusa Via Martiri della LibertÃ 1 I-10040 Caprie (TO) 2. Azienda agricola Canali Cavour di Lucio Fariano Lucio Fariano Via Marino 8 I-12044 Centallo (CN) 3. Troticoltura Marco Borroni Loc. Gerb Veldieri (CN) Cod. 233 CN 800 Marco Borroni Via Piave 39 I-12044 Centallo (CN) 6.A.10. Region: Abruzzo 1. Impianti ittiogenici di Popoli (PE) Loc. S. Callisto Nuova Azzurro SpA Viale del Lavoro 45 S. Martino BA (VR) 6.A.11. Region: Emilia-Romagna 1. Troticoltura Alta Val Secchia Srl (RE) Via Porali 1/A Collagna (RE) Cod. 019RE050 Nicoletta Bestini Via Porali 1/A Collagna (RE) 7. FISH FARMS IN AUSTRIA APPROVED WITH REGARD TO VHS AND IHN 1. Alois KÃ ¶ttl Forellenzucht Alois KÃ ¶ttl A-4872 Neukirchen a.d. VÃ ¶ckla 2. Herbert BÃ ¶ck Forellenhof Kaumberg A-2572 Kaumberg, HÃ ¶fnergraben 1 3. Forellenzucht GlÃ ¼ck Erick und Sylvia GlÃ ¼ck Hammerweg 13 A-5270 Mauerkirchen 4. Forellenzuchbetrieb St. Florian Martin Ebner St. Florian 20 A-5261 Uttendorf 5. Forellenzucht Jobst Alois Jobst Bruggen 25 A-9761 Greifenburg